 

Exhibit 10.2

 

THIS AMENDED AND RESTATED COMMERCIAL NOTE AMENDS AND RESTATES IN ITS ENTIRETY
THAT CERTAIN COMMERCIAL NOTE DATED AUGUST 20, 2019 IN THE MAXIMUM PRINCIPAL
AMOUNT OF $7,000,000.00 TO BORROWER AND PAYABLE TO BANK (THE “PRIOR NOTE”). THE
INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE SHALL NOW BE PAYABLE IN ACCORDANCE WITH
THIS AMENDED AND RESTATED COMMERCIAL NOTE.

 

AMENDED AND RESTATED COMMERCIAL NOTE

 

$17,000,000.00 November 29, 2019

 

For value received, the undersigned maker(s) (hereinafter referred to
individually, collectively, and interchangeably as “Borrower”), jointly and
severally, if more than one, promises to pay to the order of HANCOCK WHITNEY
BANK, a Mississippi state chartered bank (“Bank”), with an office located at
2202 North Westshore Boulevard, Suite 150, Tampa, Florida 33607, the sum of
SEVENTEEN MILLION DOLLARS ($17,000,000.00), or so much thereof as is drawn and
remains outstanding, together with interest thereon, in accordance with the
terms set forth in this Amended and Restated Commercial Note (“Note”).

 

REPAYMENT:

 

Principal, together with all accrued interest thereon, shall be due and payable
in a single payment due on the first to occur of (i) the Closing (as defined and
provided in the Equity Purchase Agreement (as defined in Loan Agreement (defined
below)) and (ii) December 31, 2019 (the earliest of such dates, the “Maturity
Date”).

 

Unless sooner declared due and payable in accordance with the provisions of this
Note, on the Maturity Date, all outstanding principal, interest, fees, costs and
expenses owing by Borrower to Bank shall be due and payable in full without
notice or demand. Provided no other agreement between the Borrower and Bank
expressly imposes a prepayment penalty, Borrower may prepay without penalty any
principal on this Note in whole or in part and any prepayments made on this Note
shall be applied to the principal payment(s) due on this Note in the inverse
order of their maturity.

 

INTEREST:

 

The interest rate on this Note is subject to change from time to time based on
changes in an independent benchmark which is the One Month ICE LIBOR (the
“Benchmark”). As used in this Note, the term “One Month ICE LIBOR” shall mean
the One Month London InterBank Offered Rate in U.S. Dollars as calculated and
published by the Intercontinental Exchange Benchmark Administration Ltd. (“ICE,”
or the successor thereto if ICE is no longer making a London Interbank Offered
Rate available) and in effect on the first day of each calendar month. The
Benchmark shall be obtained by Bank from an intermediary rate reporting source
such as Bloomberg, L.P. or other authoritative rate reporting source as selected
by Bank, and is based on an average of interbank offered rates for one month
deposits in U.S. Dollars based on quotes from designated banks in the London
market. The Benchmark shall be rounded up to the nearest one-eighth (1/8th) of
one percent by Bank to determine the index (the “Index”). Notwithstanding
anything in this Note to the contrary, if the Benchmark as reported by
Bloomberg, L.P or other rate reporting source is less than zero, then it shall
be deemed to be zero percent (0.0%) and the Index shall be rounded up to
one-eighth (1/8th) of one percent. Interest on the unpaid balance of this Note
shall accrue at a variable rate equal to the Index plus a margin of 3.000% per
annum. The initial Index based on the Benchmark (rounded up to the nearest
one-eighth (1/8th) of one percent or rounded up to one-eighth (1/8th) of one
percent if the reported Benchmark is less than zero) is 1.875% per annum
resulting in an initial interest rate on this Note of 4.875% per annum. The
Index shall be adjusted on the first day of each calendar month. The Index is
not necessarily the lowest rate charged by Bank for any particular class of
borrowers or credit extensions. Borrower understands that Bank may make loans
based on other rates as well. If an announcement has been made that the
Benchmark will be discontinued during the term of this Note or if the Benchmark
is officially discontinued, no longer available, or deemed by Bank in its
reasonable discretion to no longer qualify as a valid reference rate during the
term of this Note (a “Benchmark Discontinuance Event”), then Bank reserves the
right to select a replacement benchmark (“Replacement Benchmark”) that will be
generally comparable in function and effect to the respective One Month ICE
LIBOR term rate referenced by the original Index, or if Bank determines that an
acceptable comparable benchmark cannot be identified, Bank may designate a
Replacement Benchmark that is generally then prevailing for comparable loans
made by similar commercial lenders operating in the Bank’s market. In connection
with the designation of Replacement Benchmarks to replace the respective One
Month ICE LIBOR term rates, Bank may adjust the interest rate spread applied to
the Replacement Benchmark (the “Replacement Benchmark Spread”) (i) in accordance
with market conventions prevailing at the time the Benchmark is replaced and
(ii) such that the effective “all in” rate on the Note will be substantially
equivalent to the effective “all in” rate applied to the Note prior to the
designation of the Replacement Benchmark. The Bank shall have the right upon
making a determination as to a Replacement Benchmark and the Replacement
Benchmark Spread, notwithstanding any other provision of this Note to the
contrary, to implement the Replacement Benchmark and Replacement Benchmark
Spread, without any further action or consent of the Borrower, and the Note
shall be automatically deemed amended to incorporate the Replacement Benchmark
and Replacement Benchmark Spread. Bank shall promptly notify Borrower of the
designation of a Replacement Benchmark and Replacement Benchmark Spread as a
result of the occurrence of a Benchmark Discontinuance Event. Borrower may
obtain the current Index or Replacement Benchmark and Replacement Benchmark
Spread, as applicable, from Bank upon Borrower’s request. Bank’s determination
of the Index, Replacement Benchmark or Replacement Benchmark Spread, at any
time, shall be conclusive absent demonstrable error. A failure or delay in
exercising any right, power, or privilege by Bank will not be presumed to
operate as a waiver of the ability to exercise such rights.

 

 1 

 



 

Default Rate. After maturity, whether that maturity results from acceleration or
otherwise, interest shall, to the extent permitted by applicable law, accrue at
the Default Rate. Additionally, upon the occurrence of any Event of Default
hereunder other than a delinquent payment (and from and after the date of such
occurrence), interest shall, to the extent permitted by applicable law, accrue
at the Default Rate. The Default Rate shall be 18% per annum but in no event in
excess of the maximum rate permissible under applicable law.

 

All interest shall be computed on the basis of the actual number of days elapsed
over a year composed of 360 days. Interest shall accrue from the first date that
funds are advanced to Borrower until all sums due hereunder are paid in full.

 

Notwithstanding the foregoing, under no circumstances will the effective rate of
interest on this Note exceed the maximum rate permissible under applicable law.
To the extent federal law permits Bank to contract for, charge or receive a
greater amount of interest, Bank reserves the right to rely on federal law for
the purpose of determining the maximum rate. It is the intention of Borrower and
Bank to conform strictly to any applicable usury laws. The aggregate of all
consideration which constitutes interest under applicable law that is contracted
for, charged or received under this Note shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited to the principal balance on this Note or, if this Note shall have been
paid in full, refunded to Borrower.

 

All payments to be made by the Borrower to Bank under or pursuant to this Note
shall be in immediately available United States currency, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.

 

LATE PAYMENT AND NSF CHARGES: In the event any installment payment of principal
and/or interest is more than ten (10) days past due Borrower promises to pay, in
addition to the amount otherwise due hereunder, a delinquency charge of 5.00% of
the unpaid portion of the regularly schedule payment, but not more than
$1,000.00. In the event that any payment under this Note by check or
preauthorized charge is later dishonored or returned to Bank unpaid due to
insufficient funds, Borrower agrees to pay Bank an additional NSF check charge
equal to $25.00.

 

LINE OF CREDIT: This Note evidences a non-revolving line of credit, which is
subject to the terms of that certain Amended and Restated Loan Agreement (as
amended, modified, restated and/or supplemented at any time or from time to
time, the “Loan Agreement”) dated as of the date of this Note, between Bank and
Borrower, as the same may be amended from time to time.

 

Advances may be made by Bank upon the written, telephonic or facsimile request
of Borrower, and Bank is authorized to rely conclusively upon such requests when
received from a person purporting to be Borrower or Borrower’s authorized
officer or representative. Borrower covenants and agrees to furnish to Bank
written confirmation of any non-written request for an advance within five (5)
days of the resulting loan or advance, but any such loan or advance shall be
deemed to be made under and entitled to the benefits of this Note irrespective
of any failure by Borrower to furnish such written confirmation.

 

 2 

 



 

The unpaid principal balance of this Note at any time shall be the total amounts
loaned or advanced hereunder by Bank, less the amount of payments or prepayments
of principal made hereon by or for the account of Borrower. It is contemplated
that by reason of prepayments there may be times when no indebtedness is owing
hereunder; but notwithstanding such occurrences, this Note and any agreements
and instruments securing the same shall remain valid and shall be in full force
and effect as to loans or advances made pursuant to and under the terms of this
Note subsequent to each occurrence. In the event that the unpaid principal
amount hereof at any time, for any reason, exceeds the maximum amount
hereinabove specified, Borrower promises and agrees to pay the excess principal
amount promptly upon demand; such excess principal amount shall in all respects
be deemed to be included among the loans or advances made pursuant to the other
terms of this Note, shall bear interest at the rate or rates stated herein, and
shall be fully secured by all collateral.

 

BALANCE OWING: The amount from time to time outstanding under this Note and each
payment on this Note shall be evidenced by entries in Bank’s internal records,
which shall be conclusive evidence absent manifest error of (a) the amount of
principal and interest owing on this Note from time to time; (b) the amount of
each advance made to Borrower under this Note; and (c) the amount of each
principal and/or interest payment received by Bank on this Note. The failure of
Bank to make an accurate entry of advances and payments shall not limit or
otherwise affect the obligation of Borrower to repay funds actually advanced by
Bank hereunder. Any loan or advance shall be conclusively presumed to have been
made under the terms of this Note to or for the benefit of Borrower when made in
accordance with such requests and directions, or when made pursuant to the terms
of any written agreement executed in connection herewith between Borrower and
Bank, or when said advances are deposited to the credit of the account of
Borrower with Bank regardless of the fact that persons other than those
authorized hereunder may have authority to draw against such account, or when
applied as a payment of principal and/or interest to another obligation of
Borrower to Bank.

 

OBLIGORS: Any or each party to this Note (including each maker and endorser) and
any or each surety and guarantor of this Note bound under separate instrument or
agreement are hereinafter referred to jointly and severally as “Obligor.”

 

SET-OFF: Borrower hereby grants to Bank a continuing right of set-off and
compensation against all property of Borrower that is now or hereafter on
deposit with, in the possession of, under the control of or held by Bank,
including, without limitation, all cash, deposit accounts, funds on deposit,
stocks, bonds, treasury obligations and other securities, investment property,
financial assets, securities accounts, notes, documents, instruments,
certificates of deposit, items, chattel paper, and other property (except IRA,
pension, other tax-deferred retirement accounts and any accounts or property
held in a trust or fiduciary capacity for which setoff would be prohibited by
law), together with all property added to or substituted for any of the
foregoing, and all interest, dividends, income, fruits, accessions and proceeds
of any of the foregoing.

 

EVALUATIONS: Borrower represents and warrants that the indebtedness evidenced by
this Note was contracted for by Borrower at Borrower’s request based upon
Borrower’s own independent determination of need. Borrower and each other
Obligor understand and agree that any appraisals or evaluations made by or for
the Bank of the financial condition of any person or the value of any property
were made solely for the Bank’s benefit and Bank in no way has represented or
warranted the financial condition of any person or the value of any property in
making or obtaining said appraisals or evaluations or in extending credit to
Borrower or any other Obligor. Borrower and each other Obligor understand and
agree that they have no right to rely on Bank’s appraisals or evaluations in
assuming this debt and executing this instrument and that their obligation to
pay the debt represented by this Note is independent of any such appraisals or
evaluations.

 

RENEWAL: If an earlier note of Borrower to Bank is renewed at the time of
execution hereof, then this Note constitutes an extension, but not a novation,
of the amount of the unpaid and continuing indebtedness, and all rights held by
Bank under the earlier note shall continue in full force and effect.

 

DEFAULT: A Default (as defined in the Loan Agreement) shall constitute an “Event
of Default” under this Note.

 

 3 

 



 

REMEDIES: Bank shall have the remedies of a secured party under the Uniform
Commercial Code of Florida in addition to any and all other remedies which may
be available to it, all of which shall be cumulative and may be pursued singly,
successively or together against any Obligor and/or any security given at any
time to secure the payment hereof, all at the sole discretion of Bank. Failure
on the part of Bank to exercise any right described herein or in such other
documents shall not constitute a waiver of such right or preclude Bank’s
subsequent exercise thereof. If any notice of sale or other intended disposition
of the collateral is required by law to be given, Borrower hereby agrees that a
notice sent in compliance with applicable law or if applicable law does not
define the required notice period then at least ten (10) days prior to such
action shall constitute reasonable notice to Borrower. If the proceeds of any
collateral securing this Note disposed of by Bank are insufficient to pay this
Note in full, Obligor shall remain fully obligated for any deficiency.

 

FEES AND EXPENSES: Obligor agrees to pay on demand all charges, fees, costs
and/or taxes levied or assessed against Bank in connection with this Note or any
collateral securing this Note, together with all reasonable attorney’s and
paralegal’s fees and expenses, and all other costs and expenses incurred by Bank
in connection with the preparation, enforcement (including, without limitation,
in bankruptcy, probate or administration proceeding or otherwise), workout,
restructuring or collection of this Note, whether or not suit is filed,
including such fees incurred in bankruptcy proceedings, at state and/or federal
trial and appellate court levels, together with all other costs and expenses
that may be incurred by Bank in connection with the enforcement of this Note or
the preservation or enforcement of any of Bank’s rights or interests with
respect to any collateral securing this Note.

 

WAIVER: Borrower waive(s), on behalf of itself and each Obligor, presentment,
demand, protest, notice of dishonor, notice of demand or intent to demand,
notice of acceleration or intent to accelerate, and all other notices, and
agree(s) that no extension or indulgence to the undersigned (or any of them) or
release, substitution or nonenforcement of any security, or release or
substitution of any of the undersigned, any guarantor or any other party,
whether with or without notice, shall affect the obligations of any of the
undersigned. The undersigned waive(s) all defenses or right to discharge
available under Section 3-605 of the Florida Uniform Commercial Code and
waive(s) all other suretyship defenses or right to discharge and waives any
right to receive notice of interest rate changes.

 

Each Obligor also agrees Bank may, one or more times, in its sole discretion,
without releasing or affecting any of its rights and without notice to or the
consent of such Obligor, take any one or more of the following actions: (a)
release, renew, extend or modify the obligations of Borrower or any other
Obligor; (b) release, exchange, modify, or surrender in whole or in part Bank’s
rights with respect to any collateral for this Note; (c) with the consent of
Borrower, modify or alter the term, interest rate or due date of any payment of
this Note; (d) grant any postponements, compromises, indulgences, waivers,
surrenders or discharges or modify the terms of its agreements with Borrower or
any other Obligor; (e) change its manner of doing business with Borrower or any
other Obligor or person; or (f) impute payments or proceeds of any collateral
furnished by any Obligor, in whole or in part to any costs, interest, or
principal due on this Note, or to any other obligation of any Obligor to Bank,
or in the event of a third party claim thereto retain the payments or proceeds
as collateral for this Note without applying same toward payment of this Note,
and each Obligor hereby expressly waives any claims or defenses arising from any
such actions.

 

COMMERCIAL USE: Borrower warrants and represents to Bank and all other holders
of this Note that all loans evidenced by this Note are and will be for business,
commercial, or other similar purpose and not primarily for personal, family, or
household purposes.

 

Sale/Assignment: Borrower acknowledge(s) that the Bank has the right to sell,
assign, transfer, negotiate, or grant participations in all or any part of this
Note and any related obligations, including, without limit, this Note, without
notice to the undersigned and that the Bank may disclose any documents and
information which the Bank now has or later acquires relating to the undersigned
or to any collateral or to any Obligor or this Note in connection with such
sale, assignment, transfer, negotiation, or grant. Borrower agree(s) that the
Bank may provide information relating to this Note or relating to the
undersigned to the Bank’s parent, affiliates, subsidiaries and service
providers.

 

 4 

 



 

GOVERNING LAW, JURISDICTION AND VENUE: This Note is made and delivered in the
State of Florida and shall be governed by and construed in accordance with the
laws thereof without reference to the conflicts of law principles that would
cause the application of the laws of another jurisdiction. Borrower AND each
other Obligor party to this Note hereby irrevocably submits and consents to the
exclusive personal jurisdiction and venue of any state or federal court in
Florida located in the same state judicial circuit or federal district court and
division, as applicable, as the office of Bank specified in the first paragraph
of this NOTE and agrees that all actions or proceedings arising directly,
indirectly or otherwise in connection with, out of, related to or from this Note
shall be litigated only in one of the foregoing described courts. Borrower and
each other Obligor party to this Note, for themselves, and their respective
heirs, successors and its assigns, and for any person claiming under or through
any of them, hereby knowingly and voluntarily waives any and all rights to have
the jurisdiction and venue of any litigation arising directly, indirectly or
otherwise in connection with, out of, related to or from this Note in any other
court, and hereby knowingly and voluntarily waives any and all rights to remove
this action to, or to transfer, dismiss, or change venue to, any other court.
Borrower and each other Obligor party to this Note further acknowledges and
agrees that neither Bank nor any person acting on behalf of Bank has in any way
agreed with or represented to Borrower or such Obligor that the provisions of
this paragraph have been waived or will not be fully enforced by Bank.

 

WAIVER OF JURY TRIAL. BORROWER KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS BORROWER MAY
HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BASED ON, ARISING OUT OF, OR IN
ANY WAY RELATED TO: THIS NOTE; THE OBLIGATIONS; ANY NOTES, LOAN AGREEMENTS, OR
ANY OTHER LOAN DOCUMENT OR AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN
CONNECTION WITH ANY OF THE OBLIGATIONS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. THIS JURY WAIVER ALSO APPLIES TO ANY CLAIM, COUNTERCLAIM,
CAUSE OF ACTION OR DEMAND ARISING FROM OR RELATED TO (I) ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR RELATIONSHIP OF BORROWER, ANY OBLIGOR, OR ANY OTHER PERSON
WITH BANK OR ANY EMPLOYEE, OFFICER, DIRECTOR OR ASSIGNEE OF BANK IN CONNECTION
WITH THE OBLIGATIONS; OR (II) ANY STATEMENT (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF ANY PERSON BY OR ON BEHALF OF BANK TO BORROWER, ANY OBLIGOR, OR ANY OTHER
PERSON IN CONNECTION WITH THE OBLIGATIONS, REGARDLESS OF WHETHER SUCH CAUSE OF
ACTION ARISES BY CONTRACT, TORT OR OTHERWISE. BORROWER HEREBY ACKNOWLEDGES THAT
THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE BANK IN EXTENDING
CREDIT TO THE BORROWER, THAT THE BANK WOULD NOT HAVE EXTENDED SUCH CREDIT
WITHOUT THIS JURY TRIAL WAIVER, AND THAT BORROWER HAS BEEN REPRESENTED BY AN
ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION
WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.
BORROWER FURTHER CERTIFIES THAT NO PERSON HAS REPRESENTED TO IT, EXPRESSLY OR
OTHERWISE, THAT BANK OR ANY OTHER PERSON WOULD NOT, IN THE EVENT OF A LEGAL
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

MISCELLANEOUS: The provisions of this Note may not be waived or modified except
in writing, signed by Bank and Borrower. Failure of Bank to exercise rights,
remedies or options Bank may have upon the happening of one or more of the
events giving rise to such rights, remedies or options shall not constitute a
waiver of the right to exercise the same or any other right, remedy or option at
any subsequent time in respect to the same or any other event. The acceptance by
Bank of any payment hereunder that is less than payment in full of all amounts
due and payable at the time of such payment shall not constitute a waiver of the
right to exercise any of the rights, remedies or options granted herein to Bank
at that time or at any subsequent time or nullify any prior exercise of any such
right, remedy or option without the express written acknowledgment of the Bank.

 

If any provision of this Note shall be held to be legally invalid or
unenforceable by any court of competent jurisdiction, all remaining provisions
of this Note shall remain in full force and effect.





 

The term “Bank” includes transferees, successors, and assigns of Bank, and all
rights of Bank hereunder shall inure to the benefit of its transferees,
successors, and assigns. All obligations of Obligor shall bind Obligor’s heirs,
legal representatives, successors, and assigns.

 

The descriptive headings of the several sections of this Note are inserted for
convenience only and shall not in any way affect the meaning or construction
hereof.

 

Bank may, at its option and in its sole discretion, maintain and rely upon a
photocopy, electronic copy or other reproduction of this Note, and Borrower and
each other Obligor, for themselves and their respective heirs, successors, and
assigns, and any person claiming by or through any of them, hereby waive any and
all objections to, and claims or defenses based upon, the failure of Bank to
produce the original hereof for any purpose whatsoever.

 

This Note embodies the final, entire agreement of Borrower and Bank with respect
to the subject matter hereof. No course of dealing, course of performance, usage
of trade or evidence of any prior, contemporaneous or subsequent oral agreements
or discussions or other extrinsic evidence of any nature shall be used to
contradict, vary, supplement or modify any term of this note. There are no oral
agreements between the parties.

 

[Remainder of page intentionally blank]

 

 5 

 





 



INTERNAL USE ONLY   BORROWER:      

1347 PROPERTY INSURANCE HOLDINGS, INC.,

a Delaware corporation

            By: /s/ John S. Hill     Name: John S. Hill     Title: Vice
President, Secretary and CFO



 





DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00 HAS BEEN PAID DIRECTLY TO THE
FLORIDA DEPARTMENT OF REVENUE IN CONNECTION WITH THIS NOTE.

 

 6 

 

 